Citation Nr: 0420136	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-19 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1989 to January 1991.  This claim is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois.  A Travel Board hearing 
was conducted by the undersigned in November 2003.


FINDING OF FACT

It is reasonably shown that the veteran has PTSD as a result 
of a traumatic event in service.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  VCAA notice 
requirements appear satisfied as to the matter being 
addressed on the merits.  The record is sufficient to address 
the matter at hand.  If there has been any deficiency along 
the way, the veteran is not prejudiced by the Board's 
proceeding with a determination on the merits at this time.

Factual Background

On service enlistment examination, the veteran's psychiatric 
state was evaluated as normal.  Service medical records 
include a June 1990 health record showing a diagnosis of 
stress reaction.  She also had problems in service with 
alcohol abuse.  

An August 1998 private hospital discharge summary notes that 
the veteran had been admitted after she was found to be 
suicidal.  It was noted that she had previously received 
psychiatric counseling.  Adjustment disorder with depressed 
mood was diagnosed.

In a January 2001 letter, a treating nurse practitioner 
opined that the veteran suffered from symptoms of bipolar 
disorder during her military service.  

In March 2002 the veteran submitted a claim of service 
connection for PTSD as a result of personal trauma.  She did 
not complete the questionnaire sent at the time.

In an April 2002 letter, the Richland County Sheriff's 
Department indicated that they were unable to provide a copy 
of a requested police report related to the veteran's alleged 
1989 stressor event (assault and kidnapping0 because the 
department did not keep records dating back longer than 10 
years.  

On April 2002 VA PTSD examination the veteran reported being 
sexually harassed and assaulted in service.  The examiner 
opined that the criteria for establishing a diagnosis of PTSD 
were not met.

In a May 2002 letter the veteran asserted that she was 
informed by the Richland County Sheriff's Department that 
they did not destroy records and that the report that she 
claims to have filed in 1989 had been placed on microfiche.  
She also claimed that her drill sergeant during A.I.T. 
(Advanced Individual Training) told her to file a claim with 
the police after she was kidnapped and assaulted.  

A June 2002 decision by the Social Security Administration 
found the veteran to be disabled due to a bipolar disorder.  
In April 2003 the RO granted the veteran service connection 
for bipolar disorder, rated 70 percent, and a total rating 
based on individual unemployability.   

On March 2003 VA PTSD examination the veteran indicated that 
during her service she was kidnapped and raped.  She said she 
reported this incident to her sergeant.  Chronic PTSD and 
bipolar disorder were diagnosed.  The examiner noted that the 
diagnosis was made based on a stressor of the veteran being 
kidnapped and raped in service.  The examiner indicated that 
there was no reason to disbelieve the veteran's accounts, and 
that her history seemed plausible.  The examiner indicated 
that the veteran's claims folder was reviewed and considered 
along with her interview.  

An April 2003 VA outpatient treatment report noting a 
diagnosis of PTSD, shows that the veteran claimed that her 
problems began following a sexual assault during service.

An October 2003 letter from the Oak Park, Illinois Vet Center 
indicates that the veteran had been treated since December 
2002.  It was added that she suffered from PTSD due to 
sexually assault during service.  

At her November 2003 hearing before the undersigned, the 
veteran testified regarding the circumstances surrounding her 
kidnapping and rape while she was in service.  She noted that 
she had filed a police report, and that a drill sergeant (and 
his spouse) had urged her to file a police report.  

Laws and Regulations

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on personal assault in service, 
evidence from sources other than the veteran's records may 
corroborate the veteran's account of the stressor incident.  
Evidence of behavior changes following the claimed assault is 
relevant evidence that may be found in the mentioned sources.  
Examples of behavior changes that may constitute credible 
evidence of a stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue is given to the claimant.  38 
U.S.C.A. § 5107(b).

Analysis

Although an April 2002 VA examiner opined that the criteria 
for establishing a diagnosis of PTSD were not met, the 
evidence (significantly since then and based on review of the 
entire record) otherwise consistently shows that the veteran 
has a diagnosis of PTSD based on her accounts of a sexual 
assault during service.

While the stressor event in service has not been conclusively 
verified, and does not appear to be readily verifiable, the 
Board finds significant that when the veteran gave her 
account she identified the drill sergeant and wife to whom 
she had initially in service recounted the incident, and also 
identified the police department where she filed a report 
(which had apparently been destroyed) when the incident 
occurred; that examiners have consistently found her accounts 
to be credible; and, finally, that she does not stand to gain 
financially from the accounts, as she already has established 
service connection for psychiatric disability rated totally 
disabling.  Furthermore, there is evidence of behavior/mood 
change in service.  Given all this, the Board finds that 
there is sufficient to establish that the alleged stressor 
event occurred in service.   

What remains to be established is a nexus between the current 
diagnosis of PTSD and the stressor event in service.  On the 
point, the evidence consistently supports the veteran's 
claim, i.e., examiners have attribute the veteran's diagnosed 
PTSD to a stressor event in service.  All the requirements 
for establishing entitlement to service connection for PTSD 
are met, and service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



